             Case 17-51882-CSS         Doc 169      Filed 03/13/19     Page 1 of 12




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                                          Chapter 11

PARAGON OFFSHORE PLC,                                          Bankr. Case No. 16-10386 (CSS)

                      Debtor.


PARAGON LITIGATION TRUST,

                      Plaintiff,

        v.

NOBLE CORPORATION PLC, NOBLE                                   Adv. Proc. No. 17-51882 (CSS)
CORPORATION HOLDINGS LTD., NOBLE
CORPORATION, NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG) S.à r.l.,
NOBLE HOLDING INTERNATIONAL
(LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
HOLDINGS LIMITED, MICHAEL A. CAWLEY,
JULIE H. EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN, MARY P.
RICCIARDELLO, JULIE J. ROBERTSON, and
DAVID WILLIAMS,

                      Defendants.

                       NOTICE OF RULE 30(b)(6) DEPOSITION OF
                         AROSA CAPITAL MANAGEMENT LP

        PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, as made applicable herein by Rules 7030 and 9014 of the Federal Rules of

Bankruptcy Procedure, Defendants will take the deposition upon oral examination of Arosa

Capital Management LP (“Arosa”), by the individual or individuals identified as the appropriate

corporate representative(s) to answer questions regarding the subject matters listed below, at the

offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New
                Case 17-51882-CSS              Doc 169       Filed 03/13/19        Page 2 of 12




York 10036-6522. The deposition will commence at 9:00 a.m. on April 1, 2019, or on a

mutually agreed-upon date before the close of fact discovery on April 3, 2019 or as otherwise

extended by the Court,1 and will continue day-to-day thereafter until completed.

        PLEASE TAKE FURTHER NOTICE that the deposition will be recorded by

stenographic means and by videotape.

        You are invited to attend and cross-examine.

Dated: Wilmington, Delaware
       March 13, 2019
                                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                            /s/ Stephen J. Della Penna
                                            Anthony W. Clark (I.D. No. 2051)
                                            Stephen J. Della Penna (I.D. No. 6103)
                                            One Rodney Square
                                            P.O. Box 636
                                            Wilmington, DE 19899-0636
                                            Telephone: (302) 651-3000
                                            Fax: (302) 651-3001
                                            – and –
                                            George A. Zimmerman (admitted pro hac vice)
                                            Lauren E. Aguiar (admitted pro hac vice)
                                            Four Times Square
                                            New York, NY 10036
                                            Telephone: (212) 735-3000
                                            Fax: (212) 735-2000
                                            – and –
                                            Wallis M. Hampton (admitted pro hac vice)
                                            1000 Louisiana Street, Suite 6800
                                            Houston, Texas 77002-5026
                                            Telephone: (713) 655-5116
                                            Counsel for Defendants



1
  Should the Court grant Plaintiff’s request to extend the deadline for fact discovery (Docket No. 166), Defendants
reserve the right to reschedule the deposition to a mutually-acceptable date within that period.


                                                       -2-
              Case 17-51882-CSS          Doc 169      Filed 03/13/19      Page 3 of 12



                                              EXHIBIT A

                                           DEFINITIONS

       1.      “Affiliate” means any person or entity related to, associated with, owning, owned

by, under common control with, under the direction of, or with the ability to direct or control

another person or Entity. “Affiliate” also means any current or former principal, officer, director,

manager, general partner, employee, agent, parent company, or subsidiary of any such person or

entity, as well as that person’s or entity’s predecessors, trustees, successors, assigns, heirs,

administrators, executors, supervisors, or representatives.

       2.      “Asset” means all of the right, title, and interest in and to property of whatever

type or nature (including real, personal, mixed, intellectual, tangible, and intangible property

(including, but not limited to, goodwill)).

       3.      “August 1 Distribution” means the distribution on August 1, 2014 to each Noble

shareholder of one ordinary share of Paragon for every three ordinary shares of Noble that the

shareholder held at 5 p.m. EDT on July 23, 2014.

       4.      “Balance Sheet Test” means the test to determine whether the fair value and

present fair saleable value of the Assets of a company on a consolidated basis would exceed its

stated Liabilities and identified contingent Liabilities on a consolidated basis.

       5.      “Cash Flow Test” means the test to determine whether a company should be able

to pay its debts as they become absolute and mature.

       6.      “Chapter 11 Plan” means the Fifth Joint Chapter 11 Plan of Paragon Offshore plc

and its Affiliated Debtors (D.I. 1614-1) confirmed on June 7, 2017.

       7.      “Communication” or “Communications” means any and all Documents or

information constituting, reflecting or evidencing any oral or written transmission or receipt of
              Case 17-51882-CSS          Doc 169      Filed 03/13/19     Page 4 of 12




words or information, by whatever manner or means, regardless of how or by whom the

Communication was initiated.

       8.      “Document” shall have the broadest possible meaning provided under Federal

Rule of Civil Procedure 34.

       9.      “Ducera” means Ducera Partners LLC and its Affiliates.

       10.     “Employee Matters Agreement” means that certain Employee Matters Agreement

dated July 31, 2014, by and between Noble and Paragon, as the same may be amended by the

parties thereto from time to time in accordance with the terms thereof.

       11.     “Entity” means any legal entity including, without limitation, a limited liability

company, corporation, trust, general partnership, limited partnership, sole proprietorship,

professional corporation, limited liability partnership, professional association, joint venture,

non-profit organization, memberships, trust, living trust, or testamentary trust.

       12.     “Financial Report” means any Document concerning the financial activities and

position of the referenced Person, including, without limitation, income statements, balance

sheets, and statements of cash flows, as well as any schedules or notes (including footnotes)

related to any of the foregoing Documents, whether audited or unaudited.

       13.     “Intercompany Notes” means the NHIL 1 Note, the NHIL 2 Note, and the FDR

Note as those documents are defined in the Complaint filed on December 15, 2017 (D.I. 2012),

which were the intercompany notes issued on or around July 17, 2014 by Paragon Offshore

Finance Company to Noble Affiliates in the aggregate amount of approximately $1.73 billion.

       14.     “June 17 Revolving Credit Facility” means the Senior Secured Revolving Credit

Agreement among Paragon, Paragon International Finance Company, various lenders and issuing


                                                -2-
             Case 17-51882-CSS           Doc 169     Filed 03/13/19    Page 5 of 12




banks party thereto, and JPMorgan Chase Bank, N.A., as administrative agent, entered into on

June 17, 2014.

       15.       “July 17 Transfer” means the July 17, 2014 transfer of Assets and Liabilities from

Noble to Paragon, including the issuance by subsidiaries of Paragon of the Intercompany Notes.

       16.       “July 18 Financing” means the $1.08 billion of senior unsecured notes that

Paragon issued on July 18, 2014 pursuant to the Senior Unsecured Notes Offering Memorandum

executed on July 11, 2014 and the $650 million that Paragon borrowed under the Term Loan

Agreement executed on July 18, 2014.

       17.       “Lazard” means Lazard Ltd. and its Affiliates.

       18.       “Litigation Trust Agreement” means the agreement created pursuant to Section

5.7 of the Chapter 11 Plan, dated July 18, 2017 (D.I. 1796-1).

       19.       “MSA” means that certain Master Separation Agreement dated July 31, 2014, by

and between Noble and Paragon [A.D.I. 25-1].

       20.       “Noble” means Noble Corporation plc, a public limited liability company

organized under the laws of England and Wales and its Affiliates.

       21.       “Noble Settlement” means the settlement articulated in the Noble Settlement

Agreement, a settlement agreement, as defined in the Chapter 11 Plan, between Paragon and

Noble dated as of April 29, 2016 (D.I. 399-4), and any negotiations or Communications related

to that agreement.

       22.       “Paragon” means (a) Noble Spinco Limited, a wholly-owned subsidiary of Noble,

and its Affiliates; (b) Paragon Offshore Limited, a wholly-owned subsidiary of Noble, and its

Affiliates; (c) Paragon Offshore plc, a limited liability company incorporated under the laws of

England and Wales, and its Affiliates; and (d) Paragon Offshore Limited, the Cayman Islands
                                               -3-
               Case 17-51882-CSS           Doc 169      Filed 03/13/19    Page 6 of 12




successor company to Paragon Offshore plc formed upon Paragon Offshore plc’s emergence

from bankruptcy on July 18, 2017, and wholly-owned subsidiary of Borr Drilling Limited, and

its Affiliates. For the avoidance of doubt, Paragon shall also mean the debtors in the bankruptcy

proceeding captioned In re Paragon Offshore plc, Bankr. Case No. 16-10386 (CSS).

        23.        “Person” means, without limitation, any natural person, firm, sole proprietorship,

partnership, corporation, association, trust, governmental body, or agency, and all past, and

present members, managing members, limited partners, officers, directors, employees, and

agents, along with all others acting or purporting to act on such Person’s behalf.

        24.        “Reasonable Capital Test” means the test to determine whether a company should

not have unreasonably small capital for the business in which it is engaged.

        25.        “Solvency” means whether the fair market value of a company’s Assets exceeds

its Liabilities.

        26.        “Spin-Off” refers to the transactions completed pursuant to the MSA, the Tax

Sharing Agreement, the Employee Matters Agreement, the Transition Services Agreement, the

Transition Services Agreement (Brazil), the August 1 Distribution, the June 17 Revolving Credit

Facility, the July 17 Transfer, and the July 18 Financing.

        27.        “Tax Sharing Agreement” means that certain Tax Sharing Agreement dated July

31, 2014, by and between Noble and Paragon, as the same may be amended by the parties thereto

from time to time in accordance with the terms thereof.

        28.        “Term Loan Agreement” means that certain Senior Secured Loan Agreement,

dated as of July 18, 2014, among Paragon Offshore plc as parent, Paragon Offshore Finance

Company as borrower, and JPMorgan Chase Bank, N.A. as administrative agent.


                                                  -4-
             Case 17-51882-CSS          Doc 169       Filed 03/13/19    Page 7 of 12




       29.     “Transition Services Agreement” means that certain Transition Services

Agreement dated July 31, 2014, by and between Noble and Paragon, as the same may be

amended by the parties thereto from time to time in accordance with the terms thereof.

       30.     “Transition Services Agreement (Brazil)” means that certain Transition Services

Agreement (Brazil) dated July 31, 2014, by and between Noble and Paragon, as the same may be

amended by the parties thereto from time to time in accordance with the terms thereof.

       31.     “Trust” means the Paragon Litigation Trust as formed pursuant to the Litigation

Trust Agreement.

       32.     “Valuation” means the estimated, actual, and/or projected measure of the value of

an Asset or Entity, including without limitation, its acquisition cost, carrying cost, appraised or

estimated value, fair value, fair market value, replacement cost, sale price, future usefulness,

future worth, or disclosed value. “Valuation” includes the Asset’s or Entity’s estimated, actual,

and/or projected economic value, as well as the manner in which that value is accounted for by,

is shown on the books and records of, or is otherwise determined by any Person or Entity with an

economic interest in that Asset.

       33.     “Weil” means Weil, Gotshal & Manges LLP and its Affiliates.

       34.     “You” or “Your” means Arosa Capital Management LP and any Person or

Persons acting in any capacity for or on its behalf, including current and former employees,

agents, representatives, legal counsel, financial advisors, investment bankers, or any other Person.




                                                -5-
              Case 17-51882-CSS          Doc 169       Filed 03/13/19     Page 8 of 12




                                      SUBJECTS OF DEPOSITION

       Pursuant to Rule 30(b)(6), You shall designate a person or persons who can competently

testify as to the following subjects based on information known or reasonably available to You

       1.      The Valuation of Paragon or its Assets at any point between April 1, 2014 and

February 14, 2016, including Communications and Documents related thereto.

       2.      The Solvency of Paragon at any point between the Spin-Off and February 14,

2016, including Communications and Documents related thereto.

       3.      Financial Reports, projections, Valuations, or Solvency analyses of or relating to

Paragon prepared, reviewed, or obtained by You, including but not limited to those prepared by

Ducera or Lazard.

       4.      Your analysis of Paragon’s Solvency, liquidity, or the adequacy of its

capitalization as of the Spin-Off, including but not limited to any analyses under the Balance

Sheet Test, Cash Flow Test, or Reasonable Capital Test.

       5.      Any claims Paragon or any of its creditors may have or may have had against

Noble concerning the Spin-Off, including but not limited to the claims asserted by the Trust in

the proceeding captioned Paragon Litigation Trust v. Noble Corporation plc et al., Adv. Proc.

No. 17-51882 (CSS).

       6.      Any analyses You performed, reviewed, or obtained concerning the offshore

drilling market, oil prices, demand for drilling rigs, dayrates, newbuilds, or rig utilization.

       7.      Your diligence and decision to invest in Paragon securities or debt.

       8.      Your Communications with Paragon, Lazard, Ducera, or Weil concerning the

Noble Settlement or any possible claim against Noble concerning the Spin-Off.


                                                 -6-
             Case 17-51882-CSS        Doc 169      Filed 03/13/19   Page 9 of 12




       9.     Your consideration of, or decision to support, the Noble Settlement, including

Your consideration of any Valuation or Solvency analysis of Paragon.




                                             -7-
                               Caseat 17-51882-CSS
B2560 (Form 2560 e Subpoena to Testify a Deposition in a BankruptcyDoc
                                                                   Case or169     Filed
                                                                           Adversary       03/13/19
                                                                                     Proceeding) (12/15)     Page 10 of 12

                                     UNITED STATES BANKRUPTCY COURT
  _________________________________________ District of _________________________________________
                                                          Delaware
In re __________________________________________
        PARAGON OFFSHORE PLC
                                   Debtor
                                                                                 Case No. _____________________
                                                                                           16-10386 (CSS
          (Complete if issued in an adversary proceeding)
                                                                                 Chapter ___________
                                                                                          11
_________________________________________
   PARAGROM LITIGATION TRUST
                                  Plaintiff
                         v.                                                                      17-51882 (CSS)
                                                                                 Adv. Proc. No. ________________
__________________________________________
   NOBLE CORPORATION PLC, et al.
                                 Defendant

                                       SUBPOENA TO TESTIFY AT A DEPOSITION
                                IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

      ________________________________________________________________________________________
  To: Arosa Capital Management LP, Attn: Person Most Knowledgeable, c/o Kirkland & Ellis LLP, Jeffrey J. Zeiger, Esq., 300 North LaSalle,
      Chicago, IL 60654                       (Name of person to whom the subpoena is directed)

   X Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE                                                                                                    DATE AND TIME
   Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, NY, NY 10036                                April 1, 2019 at 9:00 a.m. (Eastern)

  The deposition will be recorded by this method:

      Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached e Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: _____________
         3/13/19
                                   CLERK OF COURT

                                                                                 OR
                                   ________________________                             ________________________
                                                                                         /s/ Anthony W. Clark
                                   Signature of Clerk or Deputy Clerk                         ,RRMPLCWXQ QGEL?RSPC


  The name, address, email address, and telephone number of the attorney representing (name of party)
  ____________________________
   Defendants                        , who issues or requests this subpoena, are: Attn: Anthony W. Clark
  Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, NY, NY 10036, Tel: 302-651-3000 Email: anthony.clark@skadden.com
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 17-51882-CSS   Doc 169   Filed 03/13/19   Page 11 of 12
Case 17-51882-CSS   Doc 169   Filed 03/13/19   Page 12 of 12
